Title: To Thomas Jefferson from C. W. F. Dumas, 22 July 1789
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 22 July 1789. Yesterday, after departure of post, he received from Amsterdam from an unknown source and without notice two packets addressed to TJ “to the Care of Charles W. F. Dumas, Esquire, at the Hague.” From handwriting and seals he judged that the packets came from secretary for foreign affairs in Congress and that it was brought to Amsterdam by a vessel recently arrived from New York. TJ’s letter of 8 Mch. led him to suppose Short would do the business of legation in his absence, but since then—despite his letters of 24 Mch., 3 and “dernier d’Avril,” and 15 June—he has had no direct and positive knowledge of TJ’s departure. He thus asks the officer of legation in TJ’s absence to send him orders as soon as possible for forwarding the packets to TJ by the most exact, prompt, and sure method. Meanwhile, he will keep them carefully under key. [In postscript:]  At present, he knows no more certain method of sending the packets than by post.
